IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00384-CR
                                No. 10-12-00385-CR

KEVIN JAMES RINGO,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                       From the 361st District Court
                           Brazos County, Texas
          Trial Court Nos. 10-05687-CRF-361 & 10-05688-CRF-361


                         MEMORANDUM OPINION


      Kevin James Ringo was indicted in trial court cause number 10-05687-CRF-361

for the offense of aggravated robbery occurring on or about October 5, 2010, and he was

indicted in trial court cause number 10-05688-CRF-361 for the offense of aggravated

robbery occurring on or about November 4, 2010. Ringo pleaded guilty to both offenses

of aggravated robbery, and the trial court assessed punishment at eighteen years

confinement for each offense. We affirm.
        Ringo’s appointed counsel filed an Anders brief in each cause number asserting

that she has diligently reviewed the appellate record and that, in her opinion, the

appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967). Counsel informed

Ringo of his right to submit briefs on his own behalf. Ringo did not file a brief in either

cause number, and the State did not file a response.         Counsel's briefs evidence a

professional evaluation of the record for error, and we conclude that counsel performed

the duties required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d
403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An

appeal is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact."

McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire

record in these appeals, we determine the appeals to be wholly frivolous. See Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial

court's judgments.

        Counsel's request that she be allowed to withdraw from representation of Ringo

in each cause number is granted. Additionally, counsel must send Ringo a copy of our

decision, notify Ringo of his right to file a pro se petition for discretionary review, and

send this Court a letter certifying counsel's compliance with Texas Rule of Appellate

Procedure 48.4. TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.

Ringo v. State                                                                        Page 2
                                        AL SCOGGINS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed June 27, 2013
Do not publish
[CR25]




Ringo v. State                                        Page 3